 

 

 

 

[FORM OF]

FORWARD INDUSTRIES, INC.

REGISTRATION RIGHTS AGREEMENT

June 28, 2013

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

FORWARD INDUSTRIES, INC.

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made as of the 28th day
of June, 2013, by and among Forward Industries, Inc., a New York corporation
(the “Company”) and the holders of 6% Senior Convertible Preferred Stock of the
Company (the “Preferred Stock”) executing this Agreement (the “Purchasers”).

RECITALS

WHEREAS, the Company and the Purchasers are entering into Securities Purchase
Agreements (the “Purchase Agreements”) of even date herewith pursuant to which
the Company shall sell to the Purchasers and the Purchasers shall purchase from
the Company the Preferred Stock and the Warrants (each as defined in the
Purchase Agreements). 

WHEREAS, it is a condition to the Purchasers’ obligations under the Purchase
Agreements that the Company and the Purchasers enter into this Agreement in
order to provide the Purchasers certain rights to register shares of the common
stock of the Company (“Common Stock”), issuable upon conversion of the Preferred
Stock.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the Company and the Purchasers hereby agree as follows:

AGREEMENT

The parties hereby agree as follows:

1          Registration Rights.  The Company and the Purchasers covenant and
agree as follows:

1.1        Definitions.  For purposes of this Section 1:

(a)         The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act of 1933, as amended (the
“Securities Act”), and the declaration or ordering of effectiveness of such
registration statement or document;

1


 

--------------------------------------------------------------------------------

 


 

 

 

 

(b)        The term “Registrable Securities” means (i) the shares of Common
Stock issuable or issued upon conversion of the Preferred Stock or upon exercise
of the Warrants, other than shares for which registration rights have terminated
pursuant to Section 1 hereof, (ii) any other shares of Common Stock issued as
(or issuable upon the conversion or exercise of any warrant, right or other
security which is issued as) a dividend or other distribution with respect to,
or in exchange for or in replacement of, the securities listed in (i); provided,
however, that the foregoing definition shall exclude in all cases any
Registrable Securities sold by a person in a transaction in which his or her
rights under this Agreement are not assigned.  Notwithstanding the foregoing,
Common Stock or other securities shall only be treated as Registrable Securities
if and so long as they have not been (A) sold to or through a broker or dealer
or underwriter in a public distribution or a public securities transaction, or
(B) sold in a transaction exempt from the registration and prospectus delivery
requirements of the Securities Act under Section 4(1) thereof so that all
transfer restrictions, and restrictive legends with respect thereto, if any, are
removed upon the consummation of such sale;

(c)         The number of shares of “Registrable Securities then outstanding”
shall be determined by the number of shares of Common Stock outstanding which
are, and the number of shares of Common Stock issuable pursuant to then
exercisable or convertible securities which are, Registrable Securities;

(d)        The term “Holder” means any person owning or having the right to
acquire Registrable Securities or any assignee thereof in accordance with
Section 1 of this Agreement;

(e)         The term “Form S-3” means such form under the Securities Act as in
effect on the date hereof or any successor form under the Securities Act that
permits significant incorporation by reference of the Company’s subsequent
public filings under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”);

(f)         The term “Form S-1” means such form under the Securities Act as in
effect on the date hereof or any successor form under the Securities Act;

(g)        The term “Registration Expenses” means all expenses incurred by the
Company in complying with Sections 1.2, 1.3 and 1.4 hereof, including without
limitation, all registration and filing fees, printing expenses, fees and
disbursements of counsel for the Company, reasonable fees and disbursements not
to exceed ten thousand dollars ($10,000.00) of a single special counsel for the
Holders in connection with each registration, blue sky fees and expenses and the
expense of any special audits incident to or required by any such registration
(but excluding the compensation of regular employees of the Company which shall
be paid in any event by the Company); and

(h)        The term “SEC” means the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.

1.2       Shelf Registration.   

(a)        Within 60 calendar days after the Company becomes eligible to file a
registration statement on Form S-3 under the Securities Act, the Company shall
prepare and file with the SEC a registration statement on Form S-3 that allows
for an offering to be made on a continuous basis pursuant to Rule 415 under the
Securities Act (the “Shelf Registration Statement”).  The Shelf Registration
Statement shall cover the resale by the Holders of all of the Registrable
Securities then outstanding that are eligible to be registered on their behalf
on the applicable form as of such date (the “Eligible Securities”). 

2


 

--------------------------------------------------------------------------------

 


 

 

 

 

(b)        The Company shall use commercially reasonable efforts to have the
Shelf Registration Statement declared effective by the SEC as soon as
practicable.  The Company’s commercially reasonable efforts will include, but
not be limited to, promptly responding to all comments received from the staff
of the SEC.  

(c)        In the event the number of shares available under the Shelf
Registration Statement filed pursuant to Section 1.2(a) is insufficient to cover
all of the Registrable Securities then outstanding, the Company shall amend the
Shelf Registration Statement or file a new registration statement, so as to
cover all of such Registrable Securities, in each case, as soon as reasonably
practicable after the necessity therefore arises. The Company shall use
commercially reasonable efforts to cause such amendment and/or new registration
statement to become effective as soon as practicable following the filing
thereof and to remain effective under the same terms and conditions as the Shelf
Registration Statement.

(d)       The Company shall be required to maintain the effectiveness of the
Shelf Registration Statement until the earliest of (i) the date on which all
related Registrable Securities have been sold thereunder, or (ii) the date on
which the registration rights under this Agreement terminate pursuant to Section
1.12.

(e)        Notwithstanding the foregoing, the Company shall be entitled to
suspend effectiveness of the Shelf Registration Statement for up to 90 days upon
the Company’s furnishing to the Holders a certificate signed by the Chairman of
the Company stating that in the good faith judgment of the Board of Directors of
the Company, it would be seriously detrimental to the Company and its
shareholders for such Shelf Registration Statement to continue to be effective
because the Company is engaged in any activity or transaction or preparations or
negotiations for any activity or transaction (“Company Activity”) that the
Company desires to keep confidential for business reasons, and the Company
determines in good faith that the public disclosure requirement imposed on the
Company pursuant to the Shelf Registration Statement would require disclosure of
the Company Activity.

(f)        Notwithstanding Section 1.2(e) above, the Company may not utilize the
right to suspend the effectiveness of the Shelf Registration Statement more than
once in any twelve-month period, and the Holders shall be reimbursed for all
Registration Expenses incurred prior to the receipt of such certificate.

1.3       Demand Registration.

(a)         After the date that is six (6) months following the Closing Date (as
defined in the Purchase Agreements), if there is not in existence an effective
registration statement (or registration statements) allowing for the
registration and sale of all Registrable Securities held by the Holders, and the
Company shall receive a written request from the Holders of at least fifty
percent (50%) of the Registrable Securities then outstanding and not eligible
for such registration, that the Company file a registration statement under the
Securities Act covering the registration of all or a portion of such Registrable
Securities (a “Demand Registration Statement”) on an appropriate form covering
the sale of the Registrable Securities requested to be registered, then the
Company shall use commercially reasonable efforts to effect as soon as
practicable, and in any event within 60 days of the receipt of such request, to
file the Demand Registration Statement and cause the Demand Registration
Statement to become effective within 90 days after filing. 

3


 

--------------------------------------------------------------------------------

 


 

 

 

 

(b)        The Company shall not be required to file a Demand Registration
Statement during the six month period immediately following the effective date
of the Shelf Registration Statement and shall only be required to file a Demand
Registration Statement if the aggregate offering price is at least $500,000.  
Within 15 business days of receiving such a written request, the Company shall,
give written notice of such demand to all other Holders who hold piggyback
registration rights under Section 1.4 that may be exercisable.  If the Holders
initiating the registration request hereunder (“Initiating Holders”) intend to
distribute the Registrable Securities covered by their request by means of an
underwriting, they shall so advise the Company as a part of their request made
pursuant to this Section 1.3 and such information shall be included in the
notice to other Holders.  The underwriter will be selected by a majority in
interest of the Initiating Holders and shall be reasonably acceptable to the
Company.  In such event, the right of any Holder to include his Registrable
Securities in such registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting (unless otherwise mutually agreed by
a majority in interest of the Initiating Holders and such Holder) to the extent
provided herein.  All Holders proposing to distribute their securities through
such underwriting shall (together with the Company as provided in subsection
1.5(f)) enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for such underwriting.  Notwithstanding any
other provision of this Section 1.3, if the underwriter advises the Initiating
Holders in writing that marketing factors require a limitation of the number of
shares to be underwritten, then the Initiating Holders shall so advise all
Holders of Registrable Securities which would otherwise be underwritten pursuant
hereto, and the number of shares of Registrable Securities that may be included
in the underwriting shall be allocated among all Holders thereof, including the
Initiating Holders, in proportion (as nearly as practicable) to the amount of
Registrable Securities of the Company owned by each Holder; provided, however,
that the number of shares of Registrable Securities to be included in such
underwriting shall not be reduced unless all other securities are first entirely
excluded from the underwriting.  If any Holders would thus be entitled to
include more securities than such Holder requested to be registered, the excess
shall be allocated among the other remaining requesting Holders in the manner
described in the immediately preceding sentence.

(c)         Notwithstanding the foregoing, if the Company shall furnish to
Holders requesting a Demand Registration Statement pursuant to this Section 1.3,
a certificate signed by the President of the Company stating that the Company is
engaged in any activity that, in the good faith judgment of the Board of
Directors of the Company (the “Board”), is material and nonpublic and would be
required to be disclosed in the applicable Demand Registration Statement and
such disclosure would be seriously detrimental to the Company and its
shareholders, then the Company may direct that such request to register
Registrable Securities be delayed for a period of not more than 90 days after
receipt of the request of the Initiating Holders; provided, however, that the
Company may not utilize this right more than once in any twelve-month period.

(d)        In addition, the Company shall not be obligated to effect, or to take
any action to effect, any registration pursuant to this Section 1.3:

 

 

 

4


 

--------------------------------------------------------------------------------

 


 

 

 

 

(i)          After the Company has effected one (1) such registration on behalf
of the Holders pursuant to this Section 1.3 and each such registration has been
declared or ordered effective, provided that the Registrable Securities
requested for inclusion in such registration were so included; or

(ii)        During the period starting with the date thirty (30) days prior to
the Company’s good faith estimate of the date of filing of, and ending on a date
ninety (90) days after the effective date of, a Company initiated registration
subject to Section 1.4 hereof.

1.4       Company Registration.  At any time after the Required Effective Date
that there is not in existence an effective registration statement covering all
of a Holder’s Registrable Securities (a “Precluded Holder”), if the Company
proposes to register (including for this purpose a registration effected by the
Company for stockholders other than the Holders) any of its stock under the
Securities Act in connection with the “public offering” (as such term is
interpreted by Nasdaq under its rules and regulations) of such securities solely
for cash (other than a registration relating solely to the sale of securities to
participants in a Company stock plan or a transaction covered by Rule 145 under
the Securities Act, a registration relating to an “equity line of credit” or
similar offering, a registration in which the only stock being registered is
Common Stock issuable upon conversion of debt securities which are also being
registered, or any registration on any form which does not include substantially
the same information as would be required to be included in a registration
statement covering the sale of the Registrable Securities), the Company shall,
at such time, promptly give each such Precluded Holder written notice of such
registration.  Upon the written request of each Precluded Holder given within
fifteen (15) days after mailing of such notice by the Company in accordance with
Section 2.4, the Company shall, subject to the provisions of Section 1.6, cause
to be registered under the Securities Act all of the Registrable Securities that
each such Precluded Holder has requested to be registered; provided, however,
that in connection with any offering involving an underwriting of shares of the
Company’s capital stock, the Company shall not be required under this Section
1.4 to include any of the Precluded Holders’ securities in such underwriting
unless they accept the terms of the underwriting as agreed upon between the
Company and the underwriters selected by it (or by other persons entitled to
select the underwriters), and then only in such quantity as the underwriters
determine will not jeopardize the success of the offering by the Company. If the
total amount of securities, including Registrable Securities, requested by
shareholders to be included in such offering exceeds the amount of securities
(sold other than by the Company) that the underwriters determine is compatible
with the success of the offering, then the Company shall be required to include
in the offering only that number of such securities, including Registrable
Securities, which the underwriters determine will not jeopardize the success of
the offering (the securities so included to be apportioned pro rata among the
selling shareholders according to the total amount of securities entitled to be
included therein owned by each selling shareholder or in such other proportions
as shall mutually be agreed to by such selling stockholders).

1.5       Obligations of the Company.  Whenever required under this Section 1 to
effect the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:

 

 

5


 

--------------------------------------------------------------------------------

 


 

 

 

 

(a)         Prepare and file with the SEC via its Electronic Data Gathering,
Analysis and Retrieval System (“EDGAR”) a registration statement with respect to
such Registrable Securities and use commercially reasonable efforts to cause
such registration statement to become effective, and, in the case of
registrations pursuant to Section 1.3, keep such registration statement
effective until the distribution is completed, but not more than one hundred
twenty (120) days, provided that such 120-day period shall be extended for a
period of time equal to the period the Holder refrains from selling any
Registrable Securities included in such registration statement due to
circumstances described in Section 1.5(f). 

(b)        Prepare and file with the SEC via EDGAR such amendments and
supplements to such registration statement and the prospectus used in connection
with such registration statement as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement.

(c)         Respond as promptly as reasonably practicable to any comments
received from the SEC with respect to such registration statement or any
amendment thereto and, as promptly as reasonably possible provide the Holders
true and complete copies of all correspondence from and to the SEC relating to
such registration statement.

(d)        Furnish to the Holders such numbers of copies of a prospectus,
including a preliminary prospectus, and any amendments and supplements to such
prospectus in conformity with the requirements of the Securities Act, and such
other documents as they may reasonably request in order to facilitate the
disposition of Registrable Securities owned by them that are included in such
registration.

(e)         Use commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
Blue Sky laws of such jurisdictions as shall be reasonably requested by the
Holders, provided that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdiction, unless the Company is
already subject to service in such jurisdiction and except as may be required by
the Securities Act.

(f)         In the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter of such offering.

(g)        Notify each Holder of Registrable Securities covered by such
registration statement (and each underwriter in the case of an underwritten
offering), promptly after it shall receive notice or obtain knowledge thereof,
of the issuance of any stop order by the SEC suspending the effectiveness of
such registration statement or the initiation or threatening of any proceeding
for that purpose or any proceeding against the Company under Section 8A of the
Securities Act in connection with such registration statement, and promptly use
its commercially reasonable efforts to prevent the issuance of any stop order or
to obtain its withdrawal if such stop order should be issued;

6


 

--------------------------------------------------------------------------------

 


 

 

 

 

(h)        Notify each Holder of Registrable Securities covered by such
registration statement (and each underwriter in the case of an underwritten
offering) at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing, and, following
such notification, promptly deliver to each Holder and each such underwriter
that number of copies of all amendments or supplements referred in paragraphs
(b) and (d) of this Section 1.5 as may be necessary so that, as thereafter
delivered to the purchaser of such Registrable Securities, such prospectus shall
not include and untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing.

(i)          Cause all such Registrable Securities registered pursuant hereunder
to be listed on each securities exchange on which similar securities issued by
the Company are then listed.

1.6       Furnish Information.  It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 1 with
respect to the Registrable Securities of any selling Holder that such Holder
shall furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as shall be required to timely effect the registration of such Holder’s
Registrable Securities.

1.7       Expenses of Registration.  All Registration Expenses incurred in
connection with the Shelf Registration Statement and all issuances off the Shelf
Registration Statement (pursuant to Section 1.2) and any Demand Registration
Statement and all issuances off any Demand Registration Statement (pursuant to
Section 1.3) shall be borne by the Company.

1.8       Delay of Registration.  No Holder shall have any right to obtain or
seek an injunction restraining or otherwise delaying any such registration as
the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 1.

1.9       Indemnification.  In the event any Registrable Securities are included
in a registration statement under this Section 1:

7


 

--------------------------------------------------------------------------------

 


 

 

 

 

(a)         To the extent permitted by law, the Company will indemnify and hold
harmless each Holder, any underwriter (as defined in the Securities Act) for
such Holder and each person, if any, who controls such Holder or underwriter
within the meaning of the Securities Act or the Exchange Act, against any
losses, claims, damages, or liabilities (joint or several) to which they may
become subject under the Securities Act, the Exchange Act or other federal or
state law, as a result of any breach by the Company of its obligations under
Section 1.5(g) or insofar as such losses, claims, damages, or liabilities (or
actions in respect thereof) arise out of or are based upon any of the following
statements, omissions or violations (collectively a “Violation”): (i) any untrue
statement or alleged untrue statement of a material fact contained in such
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto, (ii) the omission or
alleged omission to state therein a material fact required to be stated therein,
or necessary to make the statements therein not misleading, or (iii) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law; and the
Company will pay to each such Holder, underwriter or controlling person, as
incurred, any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage, liability, or
action; provided, however, that the indemnity agreement contained in this
subsection 1.9(a) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability, or action if such settlement is effected without
the consent of the Company (which consent shall not be unreasonably withheld),
nor shall the Company be liable to any Holder, underwriter or controlling person
for any such loss, claim, damage, liability, or action to the extent that it
arises out of a Violation which is based solely upon information regarding such
Holder, underwriter or controlling person furnished in writing to the Company by
such Holder, underwriter or controlling person expressly for use in connection
with such registration by such Holder, underwriter or controlling person.

(b)        To the extent permitted by law, each selling Holder will indemnify
and hold harmless the Company, each of its directors, each of its officers who
has signed the registration statement, each person, if any, who controls the
Company within the meaning of the Securities Act, any underwriter, any other
Holder selling securities in such registration statement and any controlling
person of any such underwriter or other Holder, against any losses, claims,
damages, or liabilities (joint or several) to which any of the foregoing persons
may become subject, under the Securities Act, the Exchange Act or other federal
or state law, insofar as such losses, claims, damages, or liabilities (or
actions in respect thereto) arise out of any Violation, in each case to the
extent (and only to the extent) that such Violation is based solely upon
information regarding such Holder furnished in writing to the Company by such
Holder expressly for use in connection with such registration; and each such
Holder will pay, as incurred, any legal or other expenses reasonably incurred by
any person intended to be indemnified pursuant to this subsection 1.9(b), in
connection with investigating or defending any such loss, claim, damage,
liability, or action; provided, however, that the indemnity agreement contained
in this subsection 1.9(b) shall not apply to amounts paid in settlement of any
such loss, claim, damage, liability or action if such settlement is effected
without the consent of the Holder, which consent shall not be unreasonably
withheld or delayed; provided, further that such consent shall not be deemed to
have been unreasonably withheld or delayed if any settlement (i) does not
include as an unconditional term thereof, the giving by the plaintiff or
claimant to the Holder of a release from all liability in respect of such loss,
claim, damage, liability or action or (ii) includes an admission of guilt on
behalf of the Holder; provided, further that in no event shall any indemnity
under this subsection 1.9(b) exceed the net proceeds from the offering received
by such Holder, except in the case of willful fraud by such Holder.

 

 

 

8


 

--------------------------------------------------------------------------------

 


 

 

 

 

(c)         Promptly after receipt by an indemnified party under this Section
1.9 of notice of the commencement of any action (including any governmental
action), such indemnified party will, if a claim in respect thereof is to be
made against any indemnifying party under this Section 1.9, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party
(together with all other indemnified parties which may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the reasonable fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding.  The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this Section
1.9, but the omission so to deliver written notice to the indemnifying party
will not relieve it of any liability that it may have to any indemnified party
otherwise than under this Section 1.9.

(d)        If the indemnification provided for in this Section 1.9 is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage or expense referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage, or expense in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the statements or omissions that resulted in such loss, liability, claim,
damage or expense as well as any other relevant equitable considerations;
provided, that in no event shall any contribution by a Holder under this
Subsection 1.9(d) exceed the net proceeds from the offering received by such
Holder, except in the case of willful fraud by such Holder.  The relative fault
of the indemnifying party and of the indemnified party shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information, and opportunity
to correct or prevent such statement or omission.

(e)         Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control for the parties to such agreement.

(f)         The obligations of the Company and Holders under this Section 1.9
shall survive the completion of any offering of Registrable Securities in a
registration statement under this Section 1, and otherwise.

1.10   Reports Under Securities Exchange Act of 1934.  With a view to making
available to the Holders the benefits of Rule 144 promulgated under the
Securities Act and any other rule or regulation of the SEC that may at any time
permit a Holder to sell securities of the Company to the public without
registration or pursuant to a registration on Form S-3, the Company agrees to:

(a)         make and keep public information available, as those terms are
understood and defined in SEC Rule 144, at all times;

 

 

9


 

--------------------------------------------------------------------------------

 


 

 

 

 

(b)        take such action, including the voluntary registration of its Common
Stock under Section 12 of the Exchange Act, as is necessary to enable the
Holders to utilize Form S-3 for the sale of their Registrable Securities, such
action to be taken as soon as practicable;

(c)        file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and

(d)        furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of SEC Rule 144, the Securities
Act and the Exchange Act, or that it qualifies as a registrant whose securities
may be resold pursuant to Form S-3 (at any time after it so qualifies), (ii) a
copy of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company, and (iii) such other information
as may be reasonably requested in availing any Holder of any rule or regulation
of the SEC which permits the selling of any such securities without registration
or pursuant to such form.

1.11   Assignment of Registration and Information Rights.  The rights to cause
the Company to register Registrable Securities pursuant to this Section 1 may be
assigned (but only with all related obligations) by a Holder to transferee or
assignee of Registrable Securities that (a) is a subsidiary, parent, general
partner, limited partner, member or stockholder of a Holder or (b) acquires at
least 100,000 shares of Registrable Securities (as adjusted for stock splits and
combinations); provided the Company is, within 10 days after such transfer,
furnished with written notice of the name and address of such transferee or
assignee and the securities with respect to which such registration rights are
being assigned; and provided, further, that such transferee shall agree in
writing to be subject to all applicable restrictions set forth in this
Agreement.  In each case, such rights may only be transferred together with the
underlying Registrable Securities in a transfer permitted by the Securities Act
and applicable state securities laws.  Any such permitted transferee or assignee
shall be deemed a Holder hereunder.

1.12   Termination of Registration Rights.  No Holder shall be entitled to
exercise any right provided for in this Section 1 after such time as such Holder
(together with its affiliates) may sell all of its Registrable Securities during
a three-month period without registration, pursuant to Rule 144 or another
similar exemption under the Securities Act.

2             Miscellaneous.

2.1       Successors and Assigns.  Except as otherwise provided in this
Agreement, the terms and conditions of this Agreement shall inure to the benefit
of and be binding upon the respective permitted successors and assigns of the
parties (including transferees of any series of preferred stock or any Common
Stock issued upon conversion thereof).  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

10


 

--------------------------------------------------------------------------------

 


 

 

 

 

2.2       Amendments and Waivers.  Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively) only with
the written consent of the Company and the Holders of a majority of the
outstanding Registrable Securities.  Any amendment or waiver effected in
accordance with this paragraph shall be binding upon each party to the
Agreement, whether or not such party has signed such amendment or waiver, each
future holder of all such Registrable Securities, and the Company.

2.3       Notices.  Unless otherwise provided, any notice required or permitted
by this Agreement shall be in writing and shall be deemed sufficient upon
receipt, when delivered personally, or one business day after being sent by
overnight delivery service or upon sending if sent by confirmed facsimile or
email, or 5 days after being deposited in the U.S. mail as certified or
registered mail with postage prepaid, if such notice is addressed to the party
to be notified at such party’s address, facsimile number or email address as set
forth on such party’s signature page hereto or as subsequently modified by
written notice, and if to the Company, with a copy to Olshan Frome Wolosky LLP,
65 East 55th Street, New York, New York  10022, Attn:  Adam Finerman, (fax:
212-451-2222).

2.4       Severability.  If one or more provisions of this Agreement are held to
be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith.  In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (c) the
balance of the Agreement shall be enforceable in accordance with its terms.

2.5       Governing Law.  This Agreement and all acts and transactions pursuant
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of New York, without giving effect to principles of conflicts of
laws.

2.6       Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

2.7       Titles and Subtitles.  The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

2.8       Aggregation of Stock.  All shares of the Preferred Stock held or
acquired by affiliated entities or persons shall be aggregated together for the
purpose of determining the availability of any rights under this Agreement.  The
share numbers set forth in Sections 1 (determining minimum shareholding amounts
for certain rights) shall be proportionately adjusted for any stock split,
combination, or other recapitalization or the like.

2.9       Entire Agreement.  This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
hereof.

[Signature Page Follows]

 

 

 

 

 

11


 

--------------------------------------------------------------------------------

 


 

 

 

 

 

The parties have executed this Registration Rights Agreement as of the date
first above written.



COMPANY:
 

Forward Industries, Inc.

 

 

 

By:                                                                 
            Name:  Robert Garrett Jr.

            Title:  Chief Executive Officer

 

Address:          477 Rosemary Avenue

                        Suite 219

                        West Palm Beach, Florida 33401

 

Fax:                 (561) 465-0074

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------

 


 

 

 

 

PURCHASER:

Name of Purchaser: _______________________________________

Signature: ______________________________________________

Name of Authorized Signatory (if an Entity): _____________________

Title of Authorized Signatory (if an Entity): ______________________

Email Address: _____________________________                       

Telephone Number: _________________________             

Facsimile Number: __________________________            

 

Address for Notice of Purchaser:

 

 

 

[PURCHASER SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

 

 

 

 

 

 

 

 

 